Title: To Thomas Jefferson from William Short, 3 October 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 3. 1790

The papers inclosed besides the three letters from Algiers mentioned in my No. 43. of to-day, are two others addressed to me, one to the Marquis de la fayette, and the copy of one to Mr. Carmichael—a letter from Hilsborough which Baron Grimm recommends to you and begs you to obtain an answer for it and send it to him—one for Philadelphia to which Tronchin begs your attention, and three others for which no explanation is necessary.—There is also inclosed a list of plants or seeds which M. Barbancon begs you to put into the hands of the person you may suppose most likely to attend to them. I sent you a list some time ago for the Dutchess D’Enville which I am sure you will have procured for her with pleasure. The best way will be to consign them to M. de la Motte at Havre who will keep them until he gives notice here. Mde. D’Enville begs me to ask the favor of you to send her also some Irish potato seed.
I have not yet recieved the whole of your account from Havre, as the carriages though at length arrived there have not yet been  shipped. The account for the other articles, the last of which were shipped on board of a vessel which sailed for Norfolk, has been recieved and paid. It amounted to 3023.₶ 7. including 113.₶ 11. for the shepherds dogs.
I have this moment recieved a letter from London which tells me that Mr. Barrett arrived there five days ago from Boston. That is all I know of it; he is coming immediately to Paris, so that I suppose I shall see him very soon. I dare not hope however that he brings any intelligence later than your letter of Aug. 12th., and yet I never was more anxious to know something decisive. As Congress adjourned on the 14th. and nothing was then done in the affair of appointments one would suppose that nothing could be done before the next session, and still that seems impossible when the business of Amsterdam and your communication to Congress respecting two ministers and two chargés des affaires are recollected.—On the whole after three, nearly four months passed in vague conjecture, I have not yet been able to arrive at a sufficient degree of certainty to make preparations either for leaving, or remaining at Paris. The surest mode would have been to have made the former, as it would have consisted for the most part in purchases that must be made sooner or later. But I know not why I have found it impossible to do it, for although cool reflexion founded on the cyphered parts of your letters of April 6. and 27. left me little doubt of what I had to expect, yet I was always pursued by a treacherous persuasion to believe the contrary. I have remained therefore in spite of myself in a state of fluctuation ever since I have recieved your letters. I desire to remain in Europe for several reasons which I have mentioned to you in my several letters; but I repeat it again because I feel that it is true. The strongest of these persuasions is a conviction that I could be useful here, and a desire to be so. It is not however for me to judge of this, and should it be thought otherwise, there is a circumstance I will mention now, because what you said to me before your departure leads to it. You asked me whether if a place in the department of foreign affairs somewhat like that of Reyneval’s here should be created, and if they should inquire of you whether I would accept it, what answer you were to give. Since you are at the head of that department a place of the kind would be still more agreeable to me. I observed however that no such place was created by the law establishing the department and therefore I said nothing about it. Should the foreign correspondence however become so  extensive (as seems inevitable) as to render an assistant in that department necessary, and such an one be established as is in the treasury department, I should like it much. I would like better however being minister in Europe, or chargé des affaires either at Paris, London, or the Hague. I think I should prefer such a place to being chargé des affaires at Lisbon. I do not speak of Madrid because certainly Carmichael can be more useful there than any person that could be sent.
When I reflect on the freedom with which I write to you, and have hitherto written to you, on what concerns myself, I am sometimes alarmed by considering that in the course of future events it is possible my letters may fall into other hands. Unless they feel the force of the implicit confidence which I have been long accustomed to place in you and the unlimited frankness which you have always allowed me to use, I fear my letters will appear of an extraordinary kind. They would appear natural however I think to those who knew the sentiments with which your friendship has long ago inspired me.
The friends of your daughter here complain much of her having entirely forgotten them. They desire me to mention it to her. Accept my dear Sir, the best wishes of Your friend & servant,

W. Short

